Citation Nr: 0740425	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
March 28, 2003 to April 1, 2007, and as 50 percent disabling 
from April 2, 2007.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans 
Service


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from October 1953 to January 1971.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada.

In February 2007, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  From March 28, 2003 to April 1, 2007, the veteran's PTSD 
manifested as sleep disturbances, including nightmares, 
irritability, a startle response, and distressing and 
intrusive memories of Vietnam, symptoms that caused mild to 
moderate social and occupational impairment, including 
intermittent periods of decreased work efficiency.  

3.  Since April 2, 2007, the veteran's PTSD has worsened, 
causing serious occupational impairment secondary to 
prolonged insomnia, nightmares, a startle response, 
hypervigilance, anxiety, irritability, a blunted affect and 
psychomotor slowing.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 30 percent 
evaluation for PTSD, from March 28, 2003 to April 1, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD, from April 2, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated May 2003, August 2004, and March 2007, 
the first before initially deciding that claim in a rating 
decision dated September 2003.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice letters, considered in conjunction 
with the content of another letter VA sent to the RO in March 
2006 also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  As well, the RO provided the 
veteran all necessary information on disability ratings and 
effective dates.  The RO also identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed authorization forms if he wished VA to obtain his 
treatment records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA any evidence or 
information he had in his possession, which he thought would 
support his claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical and personnel records and post-service VA and private 
treatment records.  Since then, the veteran has not indicated 
that there is other information or evidence to secure in 
support of his claim.  

The RO also afforded the veteran VA examinations in support 
of his claim, during which examiners addressed the severity 
of his PTSD.  The veteran does not now allege that the 
reports of these examinations are inadequate to decide his 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for his 
service-connected PTSD.  He claims that this disability has 
worsened, causing total occupational impairment due to an 
inability to deal with pressure and crowds and to get along 
with others.  He further claims that his worsening condition 
has necessitated an increase in medication, which he believes 
warrants an evaluation of at least 30 percent.  He points out 
that, during the day, he keeps extremely busy so as not to be 
negatively affected by his PTSD, but that, at night, the 
disorder catches up with him, causing overwhelming nightmares 
and other sleeping difficulties.  He asserts that VA has 
underestimated the degree of social impairment resulting from 
his PTSD.  Allegedly, his PTSD precludes him from being 
social and going out to dinner and movies and has caused him 
to become more isolated.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD as 10 
percent disabling from March 28, 2003 to April 1, 2007, and 
as 50 percent disabling from April 2, 2007, pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula).  According to 
that formula, a 10 percent evaluation is assignable for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, DC 9411 (2006).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's PTSD 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under DC 9411. 

A.  From March 28, 2003 to April 1, 2007

As previously indicated, the veteran served on active duty 
for in excess of 20 years, until January 1971.  For decades 
after his discharge, he did not report or seek treatment for 
psychiatric complaints.

A physician first diagnosed the veteran with PTSD in August 
2003, during a VA PTSD examination.  On that date, the 
veteran reported that he had been having nightmares, 
difficulty sleeping and a startle response to sudden loud 
noises and was irritable, including when in large crowds.  He 
also reported that he saw his daughter and grandchildren, who 
lived down the street, and was a consultant for a property 
management company.  He indicated that his typical day began 
with an early visit to the gym, after which he had coffee, 
read the paper, went shopping, completed tasks around the 
house, worked on his pottery hobby, or dealt with clients.  
He further indicated that he occasionally had dinner with his 
daughter, went to concerts, restaurants (once weekly), 
friends' barbecues, and his daughter's and grandchildren's 
games.  He denied a diminished interest in significant 
activities.  He explained that he had difficulty getting 
close to people, but was able to make good friends.  

The examiner noted no psychiatric abnormalities other than 
sleep impairment, nightmares nightly, and distressing and 
intrusive memories once monthly.  He diagnosed the veteran 
with PTSD, noted that the veteran had handled this disorder 
by staying busy, and assigned him a Global Assessment of 
Functioning (GAF) score of 60.  The examiner concluded that 
the veteran had maintained stable relationships and stable 
employment despite his PTSD.  The examiner noted that if the 
veteran's health deteriorated and he was no longer able to 
keep physically busy, which would likely happen with age, he 
would start to have problems with his memories during the 
day.  

For approximately two years after this VA examination, the 
veteran did not seek treatment for any psychiatric 
complaints.  In May 2005, however, he submitted a statement 
from his daughter indicating that his behavior had changed.  
Allegedly, the veteran had been helping his daughter start a 
new company, which involved creating and selling gifts to the 
public.  According to the veteran's daughter, the veteran had 
begun to have bouts of impatience and panic attacks, which 
required him to leave his booth; as well, he had been having 
nightmares and cold sweats.  Due to these changes, the 
veteran's daughter asked the veteran to discontinue working.

Thereafter, in July 2005, the veteran was seen at a VA 
facility for a psychiatric evaluation, during which he 
declined undergoing a full one.  He reported that he was 
having dreams about, and thoughts of, Vietnam, but that he 
did not need treatment for such symptoms as they were not 
really bothersome.  He then went on to discuss non-
psychiatric disorders.  The treating physician noted an 
appropriate affect and a congruent to slightly anxious and 
neutral mood.  He also noted that the veteran occasionally 
felt down and was not interested in doing certain things, but 
despite this fact, tried to be active.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2006), GAF scores of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores of 
61 to 70 reflect mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

In sum, from March 28, 2003 to April 1, 2007, the veteran's 
PTSD manifested as sleep disturbances, including nightmares, 
irritability, a startle response, and distressing and 
intrusive memories of Vietnam.  According to the veteran's 
daughter, as of May 2005, these symptoms were causing 
significant impairment in the veteran's occupational 
functioning.  According to the objective medical evidence of 
record, including the report of evaluation dated two months 
after the daughter contacted VA, such symptoms were not so 
severe.  During his July 2005 evaluation, the veteran 
admitted that, at that time, his PTSD symptoms were not so 
bothersome and did not necessitate treatment.  

Considering the daughter's written statement in conjunction 
with the objective medical evidence, which includes a GAF 
score of 60, the Board finds that, from March 28, 2003 to 
April 1, 2007, the veteran's PTSD symptoms caused mild to 
moderate impairment in social and occupational functioning, 
including intermittent periods of decreased work efficiency 
due primarily to sleep disturbances.  Symptoms of this 
severity warrant the assignment of an initial 30 percent 
evaluation for PTSD under DC 9411.  They do not warrant the 
assignment of an initial evaluation in excess of 30 percent, 
however, because, during the time period at issue, the 
veteran had no difficulty establishing and maintaining 
effective social relationships.  

B.  From April 2, 2007

On April 2, 2007, the veteran underwent a VA PTSD 
examination, during which he reported that his PTSD had been 
worsening during the past four to five years, thereby 
necessitating that he quit working for his daughter.  The 
veteran further reported that, since then, he had become 
irritable on a daily basis and was having nightmares nightly, 
marked startle responses to certain noises, sleeping 
difficulties, anxiety when in public, including restaurants, 
and decreased concentration.  He claimed that these symptoms 
interfered with his relationships with others, including his 
spouse and daughter, but had not prompted him to seek 
psychiatric care.  He reportedly preferred to see his family 
physician for all of his medical conditions, but that 
physician focused on the veteran's physical conditions.

The VA examiner noted psychomotor slowing, the use of a cane, 
and a blunted affect.  He diagnosed PTSD, assigned that 
disability GAF scores of 40 to 45 based on serious impairment 
in occupational functioning and serious symptoms with 
prolonged and chronic insomnia, nightmares, startle responses 
and hypervigilance.  The VA examiner explained that in 2003, 
the veteran was able to function and work, but that, since 
then, he had lost the capacity to so and was unemployed and 
impaired secondary to intrusive symptoms.  The VA examiner 
indicated that the veteran's anxiety and irritability 
hindered the veteran from maintaining appropriate focus with 
customers.

According to the DSM-IV, GAF scores of 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  GAF scores of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 

In sum, since April 2, 2007, the veteran's PTSD has worsened, 
causing major to serious social and occupational impairment 
secondary to prolonged insomnia, nightmares, a startle 
response, hypervigilance, anxiety, irritability, a blunted 
affect and psychomotor slowing.  Symptoms of this severity 
warrant the assignment of an initial 50 percent evaluation 
for PTSD under DC 9411.  They do not warrant the assignment 
of an initial evaluation in excess of 50 percent because, 
since April 2, 2007, the veteran has had deficiencies in 
occupational functioning and mood, but not in family 
relations, judgment, or thinking. 

C.  Conclusion

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a different evaluation in the future should his PTSD 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the evaluations noted above are the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a higher initial evaluation for 
PTSD, from March 28, 2003 to April 1, 2007, have been met.  
In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2006).  


ORDER

An initial 30 percent evaluation for PTSD, from March 28, 
2003 to April 1, 2007, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An initial evaluation in excess of 50 percent for PTSD, from 
April 2, 2007, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


